NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
GERALD R. BOUTIN,
Petitioner,
V.
UNITED STATES POSTAL SERVICE,
Resp0ndent.
2012-3018
Petition for review of the Merit Systems Protection
Board in case no. PH0353110064~I-1.
ON MOTION
ORDER
The United States P0sta1 Service (USPS) moves to re-
set the due date for filing an informal brief or, in the
a1ternative, moves unopposed for a 14-day extension of
time, until Apri1 2, 2012, to file its responsive brief.
Up0n consideration thereof,
IT ls ORDERE:o THA'1‘:
The motion for an extension of time is granted USPS’
responsive brief is due April 2, 2012.

BOUTIN V. USPS
2
FOR THE COURT
 2 9  /s/ J an Horba1§g
Date J an Horbaly
cc: Gerald R. Boutin
S
Michael N. O’Conne1l, Jr., Esq.
C1erk
FIlED
U.S. COUHT DF APPEALS 1503
THE FEBER.'5.L ClRCUIT
mm 29nz01z
JAN HORBAL¥
CLERK